                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


BENCHMARK ELECTRONICS, INC.,                             *

        Plaintiff,                                       *
v.                                                                    Case No.: GJH-19-242
                                                         *
NICK MYERS,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *        *       *        *        *        *        *

                                       MEMORANDUM OPINION

        Plaintiff Benchmark Electronics, Inc. brought this action pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., to vacate a final arbitration award in favor of

Defendant Nick Myers. ECF No. 1. Defendant has filed a Motion to Dismiss, ECF No. 6, and a

Motion to Confirm Arbitration Award, ECF No. 7. Plaintiff opposed those motions and filed a

Cross-Motion for Summary Judgment. ECF No. 14. Also pending are Defendant’s Motion to

Seal Exhibits to his Motion to Confirm Arbitration Award, ECF No. 8, Motion to Strike

Plaintiff’s Cross-Motion for Summary Judgment, ECF No. 20, and Motion to Seal Exhibits to

Reply in Support of the Motion to Strike, ECF No. 26, and Plaintiff’s Motion to File Under Seal

Exhibits to Cross-Motion for Summary Judgment, ECF No. 16.1 No hearing is necessary to

resolve the pending motions. See Loc. R. 105.6 (D. Md. 2016). For the following reasons,



1
  There are two additional motions pending before the Court. The first is Defendant’s Motion for Leave to File
Surreply to Plaintiff’s Motion for Extension of Time to File Response to Defendant’s Motion to Dismiss, filed on
April 16, 2019. ECF No. 12. The Court granted Plaintiff’s Motion for Extension of Time to File Response to
Defendant’s Motion to Dismiss on April 22, 2019, so Plaintiff’s Motion for Leave to File Surreply will be denied as
moot. The second motion is Defendant’s Motion for Extension of Time to File Reply in Support of Motion to
Confirm Arbitration Award, filed on May 10, 2019. ECF No. 17. Defendant filed his Reply in Support of his Motion
to Confirm Arbitration Award just seven days later on May 17, 2019, ECF No. 22, so in the interest of resolving
disputes on the merits, the Court will grant Defendant’s Motion for Extension of Time.

                                                         1
Defendant’s Motion to Dismiss is denied, Defendant’s Motion to Confirm Arbitration Award is

granted, and Plaintiff’s Cross-Motion for Summary Judgment is denied. Defendant’s Motion to

Strike Plaintiff’s Cross-Motion for Summary Judgment is denied, and the various sealing

motions are denied.

I.      BACKGROUND

             A. Factual Background

        On September 21, 2016, Defendant Nick Myers accepted a position as Segment Vice

President, Defense with Plaintiff Benchmark Electronics, Inc. ECF No. 15 at 62.2 The offer letter

stated that Defendant’s base salary would be $220,000 and he would receive $80,000 in

restricted stock options. ECF No. 15 at 61. The offer letter also described two bonus plans for

which Defendant would be eligible. The Sector Vice President Business Development Initiative

Plan (“Sector Vice President bonus plan”) would provide, based on meeting a sector bookings

target, a bonus potential of 50% of the base salary, and the Long-Term Incentive Plan (“LTIP”)

would provide a bonus potential of 40% of the base salary, with vesting requirements. Id. By

accepting the position with Plaintiff, Defendant forfeited certain compensation benefits from his

previous employer, BAE Systems, where he was Vice President of Business Development and

Strategy. ECF No. 8-2 at 2.

        In addition to the offer letter, Defendant signed a Confidential Information, Proprietary

Rights and Arbitration Agreement (“Agreement”). ECF No. 7-4. The Agreement provided that

the parties would resolve any disputes or claims arising from, concerning, or relating to the

employment relationship through final and binding arbitration. Id. The Agreement also contained

provisions stating that the parties were “giving up their normal rights of appeal following the


2
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        2
rendering of a decision except as applicable law provides for judicial review of arbitration

proceedings,” and that “[a]ll information regarding the dispute or claim or mediation or

arbitration proceedings, including the mediation or arbitration award, will not be disclosed by

[the parties] or any mediator or arbitrator to any third party without the written consent of [the

parties] or unless otherwise permitted or required by applicable law, as determined by the

arbitrator.” Id.

        After Defendant officially began his employment with Plaintiff in October 2016, it

became apparent that the Sector Vice President bonus plan was still in development and did not

yet exist. ECF No. 8-2 at 14–18. Plaintiff also provided misinformation regarding how the sector

bookings target would be measured for the purpose of calculating Defendant’s 2016 bonus and

whether the 2016 bonus would even be based on sector bookings, as was stated in the offer letter,

or whether it would be based on corporate performance instead. ECF No. 8-2 at 18–21. On

February 18, 2017, Defendant submitted his resignation because he felt Plaintiff could not be

trusted, and he eventually accepted a position with his old employer, BAE Systems, at a reduced

salary and with a less generous compensation package than the one he had prior to departing.

ECF No. 8-3 at 6–7. Plaintiff never paid Defendant his 2016 bonus because he resigned before

the vesting period was complete. ECF No. 8-2 at 21–22.

        On September 25, 2017, pursuant to the parties’ Agreement, Defendant filed an

arbitration demand against Plaintiff before the American Arbitration Association (“AAA”). ECF

No. 8-4. He asserted claims for breach of contract, intentional misrepresentation, negligent

misrepresentation, and violation of the Maryland Wage Payment and Collection Law

(“MWPCL”), MD. CODE ANN., LAB. & EMPL. § 3-501 et seq. based on Plaintiff “intentionally

inducing [him] to resign from his position as Vice President Business Development and Strategy



                                                  3
at BAE with promises that his acceptance of a position at [Plaintiff] would enable [him] to earn

much higher compensation package than his prior employment if his Sector met certain

objectives. [Plaintiff] refused to compensate [him] after meeting the targeted objectives.” ECF

No. 8-4 at 2–3.

       Dr. Andrée Y. McKissick (the “Arbitrator”) presided over a bifurcated arbitration

proceeding; she issued a liability award on July 9, 2018 and a damages award on January 3,

2019. ECF Nos. 8-2, 8-3. In the liability award, the Arbitrator found that Plaintiff had committed

intentional misrepresentation, negligent misrepresentation, and breach of contract and had

violated the MWPCL. ECF No. 8-2 at 24. Specifically, she found that Plaintiff had made

contradictory and false representations about the existence of the Sector Vice President bonus

plan and the basis for Defendant’s 2016 bonus, Plaintiff had breached its contract with

Defendant with respect to the calculation of his 2016 bonus, and, under the MWPCL, Plaintiff

owed Defendant his 2016 bonus notwithstanding his 2017 resignation. Id. at 15, 16, 21, 22.

       The Arbitrator separately awarded Defendant a total of $1,383,736.15 in damages. ECF

No. 8-3 at 16. First, she awarded compensatory damages of $660,047.00 based on the difference

between Defendant’s BAE Systems compensation package prior to leaving for Benchmark and

his compensation package when he returned to BAE Systems. Id. The Arbitrator determined that

Defendant was entitled to these compensatory damages because, “much akin to constructive

discharge in analysis,” Plaintiff’s intentional misrepresentation, negligent misrepresentation,

breach of contract, and violation of MWPCL caused Defendant to lose trust in the company. Id.

at 9–10. “This was emotionally undermining for him, notwithstanding the higher amount of

income that was offered but contradicted verbal assertions. Applying this standard to any

claimant who was defrauded through concealment and misrepresentation as well as the usage of



                                                 4
falsehood, that claimant would not choose to stay with such a company. Thus, the reasonable

person would choose to cut his economic losses and leave this employment.” Id. at 10.

       In addition to compensatory damages, the Arbitrator awarded punitive damages of

$660,047.00, as well as treble damages of $63,642.15 under the MWPCL based on the bonus

Defendant should have received for the work he performed for Plaintiff in 2016. Id. at 16. She

declined to award attorney fees or prejudgment interest. Id. On February 6, 2019, the Arbitrator

also declined Defendant’s request for post-judgment interest. ECF No. 15-5.

           B. Procedural Background

       On January 25, 2019, Plaintiff filed a Complaint to Vacate Final Arbitration Award

(“Complaint”) in this Court with respect to the damages award. ECF No. 1. On April 8, 2019,

Defendant filed a Motion to Dismiss, ECF No. 6, and a Motion to Confirm Arbitration Award,

ECF No. 7. On May 3, 2019, Plaintiff filed an opposition to Defendant’s Motion to Dismiss,

ECF No. 13, and a consolidated Cross-Motion for Summary Judgment and Opposition to

Defendant’s Motion to Confirm Arbitration Award (“Plaintiff’s Cross-Motion for Summary

Judgment”), ECF No. 14. On May 17, 2019, Defendant filed a Motion to Strike Plaintiff’s Cross-

Motion for Summary Judgment (“Motion to Strike”), ECF No. 20, and a consolidated opposition

to Plaintiff’s Cross-Motion for Summary Judgment and reply in support of his Motion to

Confirm Arbitration Award, ECF No. 22. On May 31, 2019, Plaintiff filed a reply in support of

its Cross-Motion for Summary Judgment, ECF No. 23, and an opposition to Defendant’s Motion

to Strike, ECF No. 24. Defendant filed a reply in support of his Motion to Strike on June 7, 2019.

ECF No. 25.

       The parties have also filed several sealing motions. Defendant filed a Motion to Seal

Exhibits to his Motion to Confirm Arbitration Award (“Defendant’s First Motion to Seal”) on



                                                5
April 8, 2019. ECF No. 8. Following Defendant’s lead, Plaintiff filed a Motion to Seal Exhibits

to its Cross-Motion for Summary Judgment on May 3, 2019. ECF No. 16. On June 7, 2019,

Defendant filed a Motion to Seal Exhibits to his reply brief in support of his Motion to Strike

(“Defendant’s Second Motion to Seal”). ECF No. 26. The sealing motions are unopposed.

II.     DEFENDANT’S MOTION TO DISMISS

        Defendant contends that Plaintiff’s Complaint must be dismissed pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6) because the case was filed in violation of the

Agreement’s confidentiality clause, is prohibited by the defense of arbitration and award, fails to

comply with the FAA, is untimely, and fails to include any legal authority.

            A. Legal Standard

        Defendant contends that the Court lacks subject-matter jurisdiction, and the Complaint

must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1). When a defendant

challenges subject-matter jurisdiction pursuant to Rule 12(b)(1), “the district court is to regard

the pleadings as mere evidence on the issue, and may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment.” Evans v. B.F. Perkins Co.,

166 F.3d 642, 647 (4th Cir. 1999).

        Defendant also moves to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Rule 12(b)(6) permits a defendant to present a motion to dismiss for failure

to state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). To survive a

motion to dismiss invoking 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to



                                                   6
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 663. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678; Twombly, 550 U.S. at 555 (“[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of a cause of action's elements will not do.”).

       The purpose of Rule 12(b)(6) “is to test the sufficiency of a complaint and not to resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley v.

City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and internal quotation marks

omitted). When deciding a motion to dismiss under Rule 12(b)(6), a court “must accept as true

all of the factual allegations contained in the complaint,” and must “draw all reasonable

inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and internal quotation marks omitted).

The Court need not, however, accept unsupported legal allegations, see Revene v. Charles

County Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as factual

allegations, Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual allegations

devoid of any reference to actual events. United Black Firefighters of Norfolk v. Hirst, 604 F.2d

844, 847 (4th Cir. 1979).

           B. Discussion

       Defendant first contends that the Complaint must be dismissed because the Court lacks

subject-matter jurisdiction as a result of the Agreement’s confidentiality clause, which prohibits

the parties from disclosing any information regarding arbitration proceedings “without the

written consent of [the parties] or unless otherwise permitted or required by applicable law, as

determined by the arbitrator.” ECF No. 7-4. This argument lacks merit because the Agreement



                                                  7
also preserved the parties’ statutory right to judicial review of arbitration proceedings, see ECF

No. 7-4, and Defendant has provided no authority to support the notion that a confidentiality

provision in a private contract bars either party from exercising a statutory right to vacate or

enforce a final arbitration award. Thus, the Court rejects Defendant’s subject-matter jurisdiction

argument.

        Defendant also contends that the Complaint must be dismissed based on the affirmative

defense of arbitration and award because Plaintiff is impermissibly attempting to re-litigate

claims that were already the subject of a binding arbitration. It is true that the defense of

arbitration and award “requires dismissal of claims that were previously the subject of

arbitrations that result in a decision or award.” W. Md. Wireless Connection v. Zini, 601 F. Supp.

2d 634, 644 (D. Md. 2009). But Plaintiff is not attempting to re-litigate the claims that were

resolved by the Arbitrator; rather, it is attempting to exercise its statutory right to request that a

district court vacate the arbitration award. Thus, the Court rejects Defendant’s arbitration and

award defense.

        Defendant next contends that the Complaint must be dismissed because Plaintiff did not

submit a timely motion to vacate the Arbitrator’s liability decision. The FAA requires that a

party challenging an arbitration award serve notice on the adverse party “within three months

after the award is filed or delivered.” 9 U.S.C. § 12. This three-month period does not begin until

the arbitrator issues her final award. See Peabody Holding Co., LLC v. United Mine Workers of

Am., Int’l Union, Uninc. Assoc., 815 F.3d 154, 160 (4th Cir. 2016) (“[W]hen a labor arbitrator

first decides liability questions and reserves jurisdiction to decide remedial questions at a later

time, as appears to be quite common, a federal court should generally withhold review of the

arbitrator’s liability decision until the arbitrator has had the opportunity to rule on the remedial



                                                   8
questions as well.” (internal citation omitted)). Here, the Arbitrator issued her liability award on

July 9, 2018 and her damages award on January 3, 2019. Plaintiff filed its Complaint on January

25, 2019, well within the three-month period that was triggered when the Arbitrator issued her

final award on January 3, 2019. Thus, the Court rejects Defendant’s timeliness argument.

       Defendant also contends that the Complaint must be dismissed because Plaintiff failed to

comply with the FAA requirement that parties challenge an arbitration decision by way of a

motion. Although the FAA provides that the sole method for challenging an arbitration award is

by serving a motion to vacate within three months of the final award and does not expressly

permit a party to initiate a challenge to an arbitration award by filing a complaint, a court may

construe a complaint challenging an arbitration decision as a motion to vacate when doing so

would not prejudice the opposing party. See ANR Coal Co. v. Cogentrix of N. Carolina, Inc., 173

F.3d 493, 496 n.1 (4th Cir. 1999). Here, the only prejudice that Defendant identifies is that

Plaintiff failed to submit any evidentiary support with the Complaint. ECF No. 6-1 at 10. Both

parties, however, have now filed cross-motions for summary judgement, which appears to be the

typical mechanism by which requests to vacate an arbitration award are resolved. See, e.g.,

Frontier Commc’ns of the Carolinas, LLC v. Int’l Bhd. of Elec. Workers, Local 1431, Case No.

4:14–367–BHH, 2015 WL 3712004 (D.S.C. June 15, 2015) (resolving cross-motions for

summary judgments filed after plaintiff filed a complaint asking the court to vacate an arbitration

award); Parkland Envtl. Grp., Inc. v. Laborers’ Int’l Union of N. Am., Laborers’ Local #477,

Case No. 06–3238, 2009 WL 2051207, at *3 (C.D. Ill. July 8, 2009) (noting that the complaint

“clearly sought to vacate the award” and resolving competing requests to vacate and confirm the

award on cross-motions for summary judgment); CACI Premier Tech., Inc. v. Faraci, 464 F.

Supp. 2d 527 (E.D. Va. 2006) (resolving request to vacate arbitration award on cross-motions for



                                                  9
summary judgment). The cross-motions have provided a full record upon which the Court can

resolve Plaintiff’s request to vacate the arbitration award, so there is no prejudice to Defendant as

a result of Plaintiff filing the Complaint without evidentiary support before filing a motion to

vacate. The Court sees no reason to “elevate form over substance” by dismissing Plaintiff’s

request to vacate based on the labeling of the action, see ANR Coal Co., 173 F.3d at 496 n.1, and

will reject Defendant’s argument that Plaintiff failed to comply with the FAA’s filing

requirements.

       Finally, Defendant contends that the Complaint must be dismissed because it contains no

legal authority to support vacating the arbitration award. When considering a motion filed

pursuant to Rule 12(b)(6), however, the Court’s role is not to determine whether a party has

proven its case; rather, the Court’s role is simply to determine whether the party has stated a

claim for which relief can be granted. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. The

Complaint asserts that the Arbitrator exceeded her legal authority and manifestly disregarded the

law in her arbitration award, both of which are recognized grounds in the Fourth Circuit for

vacating an arbitration award, see Patten v. Signator Ins. Agency, Inc., 441 F.3d 230, 234 (4th

Cir. 2006), so the Complaint has stated a claim for which relief can be granted. Thus, the Court

will deny Defendant’s Motion to Dismiss.

III.   DEFENDANT’S MOTION TO STRIKE

       Defendant next contends that the Court must strike Plaintiff’s Cross-Motion for Summary

Judgment pursuant to Federal Rule of Civil Procedure 12(f) because it is untimely. Rule 12(f)

provides that “[t]he court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter … (1) on its own; or (2) on a motion made by a

party … before responding to the pleading.” Even assuming Rule 12(f) is a proper vehicle for



                                                 10
striking a cross-motion for summary judgment or opposition to a cross-motion for summary

judgment, there are no grounds for striking Plaintiff’s Cross-Motion for Summary Judgment as

untimely. As the Court has already explained, Plaintiff’s Complaint was timely filed, and it is of

no moment that Plaintiff waited to file its Cross-Motion until after filing the Complaint. Thus,

the Court will deny Defendant’s Motion to Strike.

IV.        CROSS-MOTIONS FOR SUMMARY JUDGMENT

               A. Legal Standard

           The parties have filed cross-motions for summary judgment,3 with Plaintiff seeking to

vacate the arbitration award, and Defendant asking the Court to confirm the arbitration award.

Under the FAA, a court may confirm an arbitration award “[i]f the parties in their agreement

have agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration …” 9 U.S.C. § 9. The Court must confirm the award unless it vacates, modifies, or

corrects the award under 9 U.S.C. §§ 10 or 11. Id. “Federal courts may vacate an arbitration

award only upon a showing of one of the grounds listed in the Federal Arbitration Act, or if the

arbitrator acted in manifest disregard of law.” Apex Plumbing Supply, Inc. v. U.S. Supply Co.,

142 F.3d 188, 193 (4th Cir. 1998). The situations permitting a court to vacate an arbitration

award are found at 9 U.S.C. § 10(a), which provides:

                    In any of the following cases the United States court in and for the
                    district wherein the award was made may make an order vacating
                    the award upon the application of any party to the arbitration—

                            (1) where the award was procured by corruption, fraud, or
                            undue means;

                            (2) where there was evident partiality or corruption in the
                            arbitrators, or either of them;

                            (3) where the arbitrators were guilty of misconduct in

3
    Defendant’s motion is styled as a Motion to Confirm the Arbitration Award.

                                                         11
                        refusing to postpone the hearing, upon sufficient cause
                        shown, or in refusing to hear evidence pertinent and material
                        to the controversy; or of any other misbehavior by which the
                        rights of any party have been prejudiced; or

                        (4) where the arbitrators exceeded their powers, or so
                        imperfectly executed them that a mutual, final, and definite
                        award upon the subject matter submitted was not made.

“The exceptions to confirmation of awards are strictly limited to avoid frustrating the

fundamental purpose of arbitration, i.e., quick dispute resolution and avoidance of the expense

and delay of court proceedings.” Jih v. Long & Foster Real Estate, Inc., 800 F. Supp. 312, 317

(D. Md. 1992) (citations omitted). In essence, the Court’s role in reviewing an arbitrator’s

decision is “to determine only whether the arbitrator did his job—not whether he did it well,

correctly, or reasonably, but simply whether he did it.” Wachovia Sec., LLC v. Brand, 671 F.3d

472, 478 (4th Cir. 2012) (citations and internal quotation marks omitted). “The party moving to

vacate the award bears the burden of proof, and the showing required to avoid summary

confirmation is high.” Jih, 800 F. Supp. at 317 (citation and internal quotation marks omitted).

            B. Discussion

         Plaintiff’s primary argument is that the Arbitrator’s purported reliance on a theory of

constructive discharge to support the damages award demonstrated a manifest disregard for the

law. Specifically, Plaintiff claims that the Arbitrator’s compensatory damages award—calculated

based on the difference in compensation between the position Defendant held prior to his

employment at Benchmark and the position he held after he resigned from Benchmark—could

only have been reached if there was a finding of constructive discharge. Because Defendant did

not pursue a theory of constructive discharge, Plaintiff contends that the Arbitrator exceeded her

legal authority and manifestly disregarded the law by making that finding. Plaintiff’s argument

fails.

                                                  12
       First, the Arbitrator did not make any finding of constructive discharge at the liability

stage. Her liability award did not mention constructive discharge, and she only made findings of

liability on the claims submitted for arbitration: intentional misrepresentation, negligent

misrepresentation, breach of contract, and violation of the MWPCL. ECF No. 8-2.

       The damages award similarly contained no finding of constructive discharge. As with any

tort or contract claim, Defendant was only entitled to damages that were proximately caused by

Plaintiff’s wrongful acts. See Munday v. Waste Mgmt. of N. Am., Inc., 997 F. Supp. 681, 685 (D.

Md. 1998); Empire Realty Co. v. Fleisher, 269 Md. 278, 284 (1973). The portion of the award to

which Plaintiff objects appears to make the point that the proximate causation portion of the

damages inquiry is “akin to constructive discharge in analysis.” ECF No. 8-3 at 9 (emphasis

added). So, by applying a similar analysis to the facts at hand, Defendant could establish

causation and recover compensatory damages for Plaintiff’s intentional misrepresentation,

negligent misrepresentation, and breach of contract if a reasonable claimant who had similarly

been “defrauded through concealment and misrepresentation as well as the usage of falsehood”

would have felt compelled to resign just as Defendant did. See id. at 10. The Arbitrator answered

that query in the affirmative.

       An arbitration decision may be vacated for manifest disregard of law when “(1) the

applicable legal principle is clearly defined and not subject to reasonable debate; and (2) the

arbitrator refused to heed that legal principle.” Wachovia Sec., 671 F.3d at 481 (internal

punctuation and quotations omitted). It is certainly “clearly defined” that claimants may only

collect damages that are proximately caused by a defendant’s wrongful conduct. See Munday,

997 F. Supp. at 685 (stating that a non-breaching party is entitled to compensatory damages that

are the proximate consequence of the breach of contract); Empire Realty Co., 269 Md. at 284



                                                 13
(stating that a party suing for fraud or deceit may only recover damages that are the proximate

consequence of the party’s reliance on a fraudulent act). The nature of the proximate cause

inquiry, however, is not a “clearly defined” legal principle in the sense that reasonable minds can

certainly differ on whether it exists under a given set of circumstances, including those at issue

here. See Wachovia Sec., 671 F.3d at 483 (stating that a legal principle was not clearly defined

where it was “certainly subject to debate”).4 Because Plaintiff has not identified any clearly

defined law governing the relationship between proximate causation and the concept of

constructive discharge in the context of a fraud-based employment case, the Arbitrator cannot be

said to have manifestly disregarded the law by merely analogizing the constructive discharge

analysis in her determination that Plaintiff’s breach of contract and tortious conduct proximately

caused Defendant’s injuries.5 Plaintiff has therefore not satisfied its burden to vacate the

Arbitrator’s award, so the Court will deny Plaintiff’s Cross-Motion for Summary Judgment.

         Because the Court will not vacate the arbitration award, it must confirm it. See 9 U.S.C. §

9.6 Thus, Defendant’s Motion to Confirm Arbitration Award is granted.




4
  Plaintiff primarily relies on EEOC v. Bloomberg, 29 F. Supp. 3d 334 (S.D.N.Y. 2014) and EEOC v. Cmty. Unit
School Dist. No. 9, Madison Cty., Ill., 642 F. Supp. 902 (S.D. Ill. 1986). These cases are inapposite because
Bloomberg was a pregnancy discrimination case that actually involved a constructive discharge claim and Cmty.
Unit School Dist. No. 9 involved statutory claims under the ADEA, not common law tort and contract claims.
Plaintiff has not explained why case law interpreting damages and mitigation requirements under employment
discrimination statutes applies to damages calculations for Maryland common law claims.
5
  To the extent Plaintiff objects to the outcome of the Arbitrator’s proximate cause analysis, on a motion to vacate an
arbitration award, it is not the court’s job to conduct the proximate causation analysis in the first instance or even to
determine whether the arbitrator conducted that analysis correctly; rather, the court must only determine whether the
arbitrator refused to heed a clearly defined legal principle. See Wachovia Sec., 671 F.3d at 478 (stating that the
reviewing court’s role is “to determine whether arbitrator did his job—not whether he did it well, correctly, or
reasonably, but simply whether he did it”); MCI Constructors, LLC v. City of Greensboro, 610 F.3d 849, 861 (4th
Cir. 2010) (“We have held as a matter of law that ‘neither misinterpretation of a contract nor an error of law
constitutes a ground on which an award can be vacated.’” (quoting Apex Plumbing Supply, 142 F.3d at 193–94)).
6
  The Court will decline, however, to order post-judgment interest. The Arbitrator already expressly denied
Defendant’s request for post-judgment interest and Defendant has not put forward any grounds for modifying the
Arbitrator’s decision in that respect.

                                                           14
V.     MOTIONS TO SEAL

       Defendant requests that the Court seal various documents that are attached as exhibits to

his Motion to Confirm Arbitration Award and his Motion to Strike, including the Arbitrator’s

liability award, ECF No. 8-2, the Arbitrator’s damages award, ECF No. 8-3, the original

arbitration demand he filed with the AAA, ECF No. 8-4, and the transcript of part of the

damages hearing, ECF No. 26-2. He contends that these documents should be sealed because

they contain information about his employment and financial history and the dispute between the

parties. He contends further that the confidentiality clause in the parties’ Agreement protects him

from public disclosure of this private information, Plaintiff violated that clause by filing this

action, and Defendant’s only recourse when Plaintiff refused to honor the arbitration award was

also to pursue his claims in this Court. Finally, Defendant contends that “[r]edaction would not

effectively resolve the matters because the documents are replete with references to

[Defendant’s] employment and finances.” ECF No. 8-1 at 2. Plaintiff has also filed a motion

requesting that the Court seal all exhibits attached to its Cross-Motion for Summary Judgment,

but it states that it does not believe this case warrants sealing of any documents, and only filed its

motion “out of an abundance of caution” because the Court had not yet ruled on Defendant’s

requests to seal. ECF No. 16 at 1.

       Under Local Rule 105.11, “[a]ny motion seeking the sealing of … motions, exhibits[,] or

other documents to be filed in the Court record shall include (a) proposed reasons supported by

specific factual representations to justify the sealing and (b) an explanation why alternatives to

sealing would not provide sufficient protection.” These are strict requirements and not simply

formalities.




                                                 15
       The common law “presumes a right of the public to inspect and copy all judicial records

and documents.” Va. Dep’t of State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004)

(internal quotation marks and citation omitted). The common law right of access can only be

abrogated where “countervailing interests heavily outweigh the public interests in access.”

Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988). The common law

right of access is buttressed by a “more rigorous” right of access provided by the First

Amendment, which applies to a narrower class of documents, but is more demanding of public

disclosure. Rushford, 846 F.2d at 253. The narrow class of documents to which the First

Amendment right of access applies includes documents “made part of a dispositive motion” in a

civil case. Va. Dep’t of State Police, 386 F.3d at 576 (citing Rushford, 846 F.2d at 253). If a

court record is subject to the First Amendment right of public access, the record may be sealed

“only on the basis of a compelling governmental interest, and only if the denial is narrowly

tailored to serve that interest.” Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir.

1988) (citation omitted).

       To seal an entire document there must be no less restrictive measures, such as filing a

redacted version of the document, available. Rock v. McHugh, 819 F. Supp. 2d 456, 475 (D. Md.

2011); In re Search of 8420 Ocean Gateway Easton, Maryland, 353 F. Supp. 2d 577, 580 (D.

Md. 2004). The interests that courts have found sufficiently compelling to justify sealing

documents include “a defendant’s right to a fair trial before an impartial jury,” “protecting the

privacy rights of trial participants such as victims or witnesses,” and “risks to national security.”

Doe v. Public Citizen, 749 F.3d 246, 269 (4th Cir. 2014). Courts have also sealed certain

“confidential, proprietary, commercial, or financial data” where the parties jointly agreed to

sealing. See Pittston Co. v. United States, 368 F.3d 385, 406 (4th Cir. 2004).



                                                 16
       Here, Defendant has not provided a sufficiently compelling reason to justify sealing

entire documents in the record. As the Court has already explained, the Agreement’s

confidentiality clause did not bar either party from coming to this Court to confirm or vacate an

arbitration award, so the mere existence of the confidentiality clause is not a sufficient reason to

seal any documents in the record. Cf. Fonseka v. AlfredHouse ElderCase, Inc., Case No. GJH–

14–3498, 2015 WL 3457224, at *2 (D. Md. May 28, 2015) (“The presence of a confidentiality

provision is not itself a sufficient reason to seal a settlement agreement.”). Moreover, although

Defendant may be entitled to sealing of his private financial information, see Pittston Co., 368

F.3d at 406, he has cited to no authority supporting his contention that information regarding his

employment history and the dispute between the parties is similarly subject to sealing. Finally,

short of stating that the documents are “replete with references” to Defendant’s financial

information, he has failed to adequately explain why redaction would not effectively protect this

private information. This explanation is especially important in light of Defendant’s request to

seal documents that supported the parties’ cross-motions for summary judgment. See Va. Dep’t

of State Police, 386 F.3d at 576 (stating that the more rigorous First Amendment standard for

sealing should apply to documents filed in connection with a summary judgment motion). Thus,

the Court will deny the motions to seal without prejudice.




                                                 17
VI.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss is denied, Defendant’s Motion

to Strike is denied, Plaintiff’s Cross-Motion for Summary Judgment is denied, Defendant’s

Motion to Confirm Arbitration Award is granted, Defendant’s First and Second Motions to Seal

are denied, and Plaintiff’s Motion to Seal is denied. A separate Order shall issue.


Date: December     3, 2019                                   _/s/_________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                18
